Exhibit 10.4

 

GUARANTY

 

June 29, 2004

 

Bear Stearns Mortgage Capital Corporation

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

This letter will confirm that New Century Financial Corporation, a Delaware
corporation (“Guarantor”), agrees to absolutely and unconditionally guaranty to
Bear Stearns Mortgage Capital Corporation, its successors and assigns (the
“Beneficiary”), the full and prompt payment and performance of all of the
obligations, undertakings and liabilities of NC Capital Corporation, and NC
Residual II Corporation (together, the “Sellers”), arising under the terms and
provisions of a Master Repurchase Agreement, dated as of October 31, 2003, as
amended by Amendment No. 1 to the Master Repurchase Agreement dated as of
January 14, 2004 and Amendment No. 2 to the Master Repurchase Agreement dated as
of June 29, 2004, by and among the Sellers and Bear Stearns Mortgage Capital
Corporation (as amended, the “Master Repurchase Agreement”) and Amended and
Restated Custody Agreement, dated as of May 6, 2004, as amended by Amendment No.
1 to the Custody Agreement, dated as of June 29, 2004 (as amended, the “Custody
Agreement”, and together with the Master Repurchase Agreement, the
“Agreements”), by and among Buyer, the Sellers and Deutsche Bank National Trust
Company, as custodian (such obligations, undertakings and liabilities are herein
referred to as the “Obligations”). Guarantor hereby expressly consents to any
amendment to the Agreements as may be agreed upon by the Sellers and Buyer and
waives notice of any such amendment. A copy of the Master Repurchase Agreement
is attached hereto as Exhibit A and a copy of the Custody Agreement is attached
hereto as Exhibit B. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned in the Master Repurchase Agreement.

 

Guarantor hereby represents and warrants to you that each Seller is an indirect
wholly-owned subsidiary of Guarantor.

 

Guarantor covenants and agrees to immediately notify Buyer if a representation,
warranty or covenant of either Seller under either Agreement has been breached
or that an Event of Default shall have occurred.

 

Payments required under this guaranty shall be payable whenever any Obligation,
has not been promptly paid to Beneficiary in accordance with the Agreements,
without regard to any stay or delay with respect to such payment permitted or
required by bankruptcy or any other applicable law. Buyer or Custodian on behalf
of Buyer shall realize upon the Purchased Mortgage Loans prior to making a
demand under this guarantee; provided, however, neither Buyer nor Custodian on
behalf of Buyer shall be required to realize upon any security other than



--------------------------------------------------------------------------------

the Purchased Mortgage Loans or, except as set forth above with respect to
realizing upon the Purchased Mortgage Loans, exercise any remedies prior to
making a payment demand under this guaranty.

 

Guarantor hereby waives any requirement that the Beneficiary take legal action
against either Seller before enforcing this guaranty; agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the Guarantied Obligations or the dissolution,
liquidation, reorganization or other change regarding either Seller or either
Seller seeking protection, or having a case or proceeding commenced against it,
under any law for the protection of debtors or creditors; waives diligence,
presentment, demand for payment or performance, protest or notice or other
formality of any kind whatsoever; waives filing of claims with any court in case
of the insolvency, reorganization or bankruptcy of either Seller; and waives any
fact, event or circumstance (other than payment in full) that might otherwise
constitute a legal or equitable defense to or discharge of Guarantor, including
(but without typifying or limiting this waiver) failure by the Beneficiary to
perfect a security interest in any collateral securing performance of any
Obligation and any delay by the Beneficiary in exercising any of its rights
hereunder, Guarantor covenants that this guaranty will not be discharged except
by full and final payment and performance to the Beneficiary of the Guarantied
Amount incurred while it is effective, and agrees that this guaranty shall
continue to be effective or be reinstated (as the case may be) if at any time
all or any part of any payment or interest thereon or other performance by
either Seller is avoided or must otherwise be restored by the Beneficiary.
Guarantor hereby further consents to any renewal or modification of any
Obligation or any extension of the time within which such is to be performed and
to any other indulgences, whether before or after the date of this guaranty.

 

Guarantor agrees to pay on demand all out-of-pocket expenses (including legal
fees and disbursements) incurred by the Beneficiary in connection with the
enforcement and protection of its rights hereunder. Guarantor further covenants
and agrees with Beneficiary to observe the financial covenants set forth in
Exhibit G to the Master Repurchase Agreement and to promptly notify Beneficiary
if Guarantor breaches any of those covenants. Guarantor hereby waives all
suretyship defenses and agrees that the beneficiary may assign all its rights
and obligations hereunder to any of its affiliates without the consent or
approval of any party.

 

This is a continuing guaranty and will remain in effect until thirty (30) days
after written notice of termination is received by Bear Stearns Mortgage Capital
Corporation, 383 Madison Avenue, New York, New York 10179, Attention: Eileen
Albus. Any such termination shall not affect or reduce Guarantor’s obligations
hereunder for any liability of either Seller that arose prior to the expiration
of said thirty-day period. This guaranty shall terminate and shall be of no
further force or effect upon full payment of all amounts due to Buyer under the
Agreement. This guaranty shall inure to the benefit of any successor of the
Beneficiary and be binding on any successor or assignee of Guarantor.

 

This guaranty shall be governed by and construed in accordance with the laws of
the State of New York. Guarantor hereby agrees that (i) any dispute or
controversy arising out of or relating to this guaranty, the Master Repurchase
Agreement or the Custody Agreement shall be submitted to arbitration before the
American Arbitration Association utilizing its Rules for the Arbitration of
Commercial Disputes and allowing for discovery by the parties, (ii) the
arbitration

 

2



--------------------------------------------------------------------------------

proceedings shall be conducted in New York, New York and (iii) the decision of
the arbitrators shall be final and judgment may be entered on the award. In the
event that such arbitration is unavailable, Guarantor hereby submits to the
personal jurisdiction of the United States Federal and New York State courts
situated in the City, County, and State of New York and hereby agrees that any
litigation arising out of or relating to this guaranty, the Master Repurchase
Agreement or the Custody Agreement shall be brought in such courts. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the non-enforceability of any such other provision or agreement.

 

Any demand by Buyer for payment or performance by Guarantor shall be by a
written demand to Guarantor, which shall be deemed to have been duly given if
made by facsimile transmission to New Century Financial Corporation, Attention:
General Counsel, Phone: (949) 440-7030 , Fax: (949) 440-7033 or if personally
delivered at or upon the fifth day after deposit in the mails, mailed by
registered mail, postage prepaid, to 18400 Von Karman, Suite 1000, Irvine,
California 92612, Attention: General Counsel.

 

Very truly yours,

 

NEW CENTURY FINANCIAL CORPORATION

 

By:       /s/    KEVIN CLOYD                                         

Name:  Kevin Cloyd

Title:    Executive Vice President

 

NEW CENTURY FINANCIAL CORPORATION

 

By:       /s/    BRAD MORRICE                                     

Name:  Brad Morrice

Title:    President

 

3